Name: Commission Regulation (EEC) No 3636/83 of 19 December 1983 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Morocco, Portugal, Spain and Tunisia
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  leather and textile industries;  cooperation policy;  trade
 Date Published: nan

 No L 360/24 Official Journal of the European Communities 23 . 12. 83 COMMISSION REGULATION (EEC) No 3636/83 of 19 December 1983 introducing retrospective surveillance of the reimportation after outward processing of certain textile products originating in Morocco, Portugal , Spain and Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, After consultations within the Committee set up by Article 5 of the said Regulation, Whereas Commission Regulation (EEC) No 28 1 9/79 (2), as last amended by Regulation (EEC) No 3521 /82 (3), makes imports of certain textile products originating in certain third countries, including Spain and Portugal , subject to Community surveillance arrangements ; Whereas Commission Regulation (EEC) No 2417/82 (4) makes imports of certain textile products originating in Tunisia and Morocco subject to retro ­ spective Community surveillance ; Whereas products reimported into the Community after outward processing were excluded from the surveillance measures, provided prior authorization had been issued pursuant to Council Regulation (EEC) No 636/82 of 16 March 1982 establishing economic outward processing arrangements applicable to certain textile and clothing products reimported into the Community after working or processing in certain third countries ( 5) ; Whereas experience has shown that up-to-date infor ­ mation is needed on the development of trade flows for certain particularly sensitive products under the outward processing arrangements, so that the necessary measures can be taken in the event of disturbance of the Community market ; Whereas, in order to secure such information, specific retrospective Community surveillance measures should be introduced for such imports ; whereas, in respect of some products, such surveillance should apply only to imports into particular regions of the Community, HAS ADOPTED THIS REGULATION : Article 1 Reimportation into the Community after outward processing within the meaning of the relevant Community economic outward processing rules of the products listed in the Annex shall , in respect of the third countries and Member States listed the in Annex, be subject to specific retrospective surveillance measures . Article 2 Member States shall transmit to the Commission by the 20th of the month following the month of impor ­ tation , particulars of such imports expressed in units broken down by category, NIMEXE code and country of origin . Article 3 This Regulation shall enter into force on the third day following publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Commission fitienne DAVIGNON Vice-President (') OJ No L 35, 9 . 2 . 1982, p. 1 . (2) OJ No L 320 , 15 . 2 . 1979 , p. 9 . 0 OJ No L 369 , 29 . 12 . 1982, p. 14. (4) OJ No L 258 , 4 . 9 . 1982, p. 8 . ( 5) OJ No L 76, 20 . 3 . 1982, p. 1 . 23 . 12. 83 Official Journal of the European Communities No L 360/25 ANNEX Cate ­ gory CCT heading No NIMEXE code( 1983) Description Units Third countries Member States 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20 , 22, 23 , 24, 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs , undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regen ­ erated textile fibres, other than babies' garments 1 000 pieces Portugal Tunisia D, F, BNL BNL 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35, 36, 39 , 40 , 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys , pullovers , slip-overs, waistcoats, twinsets , cardigans , bed jackets and jumpers , knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres 1 000 pieces Portugal D, F, I, BNL, IRL, DK 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72 , 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's , girls ' and infants' outer garments : B. Other : Men's and boys ' woven breeches, shorts and trousers (including slacks) ; women's , girls ' and infants ' woven trou ­ sers and slacks, of wool , of cotton or of man-made textile fibres 1 000 pieces Spain Morocco Tunisia D, BNL D, F, BNL D, F, BNL 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls ' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted or crocheted (not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres 1 000 pieces Portugal Morocco Tunisia D, F, BNL, IRL F, BNL BNL No L 360/26 Official Journal of the European Communities 23 . 12 . 83 Cate ­ gory CCT heading No N1MEXE code( 198 ?) Description Units Third countries Member States 8 61.03 A 61.03-11 , 15 , 19 Men's and boys ' under garments, including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres 1 000 pieces Portugal Morocco Tunisia D, F , I , BNL, IRL, DK F D, BNL 21 61.01 B IV 61.02 B 11 d) 61.01-29, 31 , 32, 61.02-25, 26 , 28 Men's and boys' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres 1 000 pieces Tunisia F 26 60.05 A 11 b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee ) 60.05-45 , 46 , 47 , 48 61.02-48 , 52, 53 , 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man ­ made textile fibres 1 000 pieces Morocco F